DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurlbert (US 7,828,302).

    PNG
    media_image1.png
    629
    635
    media_image1.png
    Greyscale

Claim 1
Hurlbert discloses a storage device comprising a top lid (16), having a ceiling and a cover surrounding the ceiling; a bottom lid (18) having a carrier/bottom surface and a peripheral structure surrounding the carrier, wherein the peripheral structure faces the cover when the top lid and the bottom lid engages with each other (see figure above).  Hurlbert discloses the cover including a flange (112) that faces a flange (114) of the peripheral structure when the first and second lid engages each other.  Hurlbert further discloses a soft contact member (110) configured to extend between the cover and the peripheral structure where the top lid and the bottom lid engage with each other in order to buffer the contact of the top lid and the bottom lid (see figures 7 and column 4 lines 64-67), wherein the cover of the top lid has a downward engaging surface (defined by surface of the flange 112 extending between bumps 124 of the soft contact member), and the soft contact member extends along and wraps the downward engaging surface, such that a hermetical seal is formed by a portion of the soft contact member corresponding to the downward engaging surface of the cover when the top lid and the bottom lid engages with each other (see figure 7).
Claim 2
Hurlbert further discloses the soft contact member extends from an inside to an outside of the device (see figure 7).
Claim 5
Hurlbert further discloses the soft contact member has a downward sealing surface (122) and at least one rib down (defined by beads 128) extending from the downward sealing surface, the at least rib is configured for contacting with an upward engaging surface of the peripheral structure of the bottom lid (see figure 7).
Claim 8
Hurlbert further discloses the top lid and the bottom lid define an accommodation space (defined by open space within the top and bottom lids), capable to accommodate a reticle, which is hermetically sealed by the soft contact member (see abstract and figure above).

Claims 10, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonora (5,611,452).

    PNG
    media_image2.png
    676
    500
    media_image2.png
    Greyscale

Claim 10 
Bonora discloses a storage device (248) comprising a top lid (250) having a ceiling (defined by top surface of 250) and a cover (defined by sidewalls) surrounding the ceiling; a bottom lid (252) having a carrier and a peripheral structure surrounding the carrier, wherein the peripheral structure has an upward engaging surface lower than the carrier and faces the cover when the top lid and the bottom lid engages with each other; a first soft contact member (264 in combination with liner 256) extending laterally along a downward engaging surface of the cover of the top lid; and a second soft contact member (defined by combination of 260 and 262) extending laterally along the upward engaging surface of the peripheral structure of the bottom lid, wherein the first soft contact member corresponding to the downward engaging surface and the second soft contact member corresponding to the upward engaging surface contact with each other when the top lid engages with the bottom lid so as to buffer the contact among the top lid and the bottom lid and form a hermetical seal (see figure above and column 10 lines 48-67 and column 11 lines 1-6).
Claim 13
Bonora further discloses the hardness of the first contact member is larger than that of the second soft contact member.  Borona discloses the first soft contact member comprises liner (256) which is made from stainless steel (see column 10 lines 51-53), while the second soft contact member comprises rubber seal portion (262) (see column 10 lines 56-60).  
Claim 15
Borona further discloses the peripheral structure and the carrier of the bottom lid define at least one trench (258) therebetween (see figure above). 
Claim 16
Borona further discloses the top lid and the bottom lid define an accommodation space (254) capable to accommodate a reticle, which is hermetically sealed by the first and the second soft contact members (see figure above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hurlbert (US 7,828,302) or Bonora (5,611,452) as applied to claim 8 or 16 respectively above, and further in view of Freed (3,615,006).
Hurlbert discloses the storage device is capable of storing reticles and/or wafers in the interior space formed between the top and bottom lids (see figure 1).  Bonora further discloses the storage device is used to store reticles and/or wafers (see column 5 lines 58-60).  None of Hurlbert or Bonora discloses the top lid including at least one holding pin.  However, Freed discloses a storage container for storing semiconductor wafers comprising a top lid (12) and a bottom lid (10) including an accommodation space (defined by area where glass mask 18 is disposed), and wherein the top lid includes at least one pin (24) used to press down on a glass mask (18) providing support and preventing breakage of the glass mask (see column 3 lines 56-71 and column 4 lines 1-21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hurlbert or Bonora having the top lid provided with a holding pin as taught by Freed to press down against the articles/reticles and preventing movement and possible breakage.  

Allowable Subject Matter
Claims 18 and 20 are allowed.
Claims 6, 7, 11, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/24/2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument for the rejection based on the teaching of Hurlbert, the examiner disagrees.  Figure 7 of Hurlbert discloses the soft contact member wrapping the downward engaging surface of the top lid because surface pointed by reference numeral 120 is shown surrounding the downwardly extending portion of flange 112 of the top lid.  Even applicant noticed gaps are between the transverse portions of the soft contact member and the downward engaging surface of the prior art of Hurlbert, the examiner believes applicant is arguing more than the claimed limitation because nowhere in the claim is recited a limitation that prevents the examiner of applying the teachings of Hurlbert as a teaching for the claimed subject matter of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736